966 So. 2d 533 (2007)
T & S INVESTMENT PARTNERSHIP, et al.
v.
LOUISIANA PUBLIC SERVICE COMMISSION, et al.
No. 2007-CA-1603.
Supreme Court of Louisiana.
October 10, 2007.

ORDER
Considering the motion by appellee, Southern Siding Co., Inc., to dismiss the appeal filed by appellant, the Louisiana Public Service Commission, and considering appellant's response consenting to the motion to dismiss its appeal,
IT IS ORDERED that the motion to dismiss the appeal captioned T & S Investments Partnership, et al. v. Louisiana Public Service Commission, 07-CA-1603 be and hereby is granted.
IT IS FURTHER ORDERED that this matter be remanded to the district court for further proceedings.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana